         Case 5:20-cv-01896-JMG Document 12 Filed 08/20/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

AMERICAN HONDA FINANCE                    :
CORPORATION,                              :
a California Corporation,                 :
                      Plaintiff,          :
                                          :
                     v.                   :                 Civil No. 5:20-cv-01896-JMG
                                          :
HOLLINGER, INC.,                          :
a Pennsylvania Corporation,               :
                     Defendant.            :
__________________________________________

                                           ORDER

       AND NOW, this 20th day of August, 2021, upon consideration of Plaintiff’s Motion for

Entry of Default Judgment (ECF No. 9), and for the reasons set forth in the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

       1. Plaintiff’s Motion is GRANTED;

       2. Judgment is entered in favor of Plaintiff against Defendant for $85,601.84 in

          damages, plus interest, pursuant to the agreements between the Parties; and

       3. Judgment is entered in favor of Plaintiff against Defendant for $7,483.09 in

          reasonable attorney’s fees and costs, pursuant to the agreements between the Parties.



                                            BY THE COURT:




                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
